Plaintiff has filed a brief herein wherein there is no clear and concise statement of any case. By referring to the abstract filed, we are confronted with the information, "this cause was started for trial under the following petition and a general denial," when and where not disclosed.
Thereafter, there is shown a petition which appears to be a statement of cause of action for money had and received. Issue was joined by answer wherein defendants allege that the money sued for had been paid them for legal services and expenditures connected with same, which services were rendered at the special instance and request of plaintiff.
The record discloses that there was a trial by jury with verdict for defendants and that judgment was entered in accordance with verdict and that plaintiff appealed therefrom. *Page 819 
Under assignment of errors same are merely charged in abstract terms without assignment of reasons and without assignment of authorities and nowhere in plaintiff's brief is there any reference made to any page of the record.
The defendants, respondents herein, have filed a motion to dismiss appeal for reason that plaintiff, appellant herein, has failed to comply with our rules 15, 16, and 17.
The failure of plaintiff to comply with our rules is manifest. There is nothing in plaintiff's brief that calls upon us to review the case. From an examination of the record before us, we find nothing that would justify us to do other than to dismiss the appeal, and it is so ordered. All concur.